Citation Nr: 1628714	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  15-36 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1958 to August 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record makes it at least as likely as not that the Veteran's service connected disabilities are of sufficient severity to preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU rating are met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Moreover, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.

In this case, the Veteran is currently service connected for a number of disabilities, a migraine headache disability rated at 50 percent, posttraumatic stress disorder (PTSD) rated at 30 percent, seizure disorder rated at 10 percent, hearing loss rated at 10 percent, tinnitus rated at 10 percent, traumatic brain injury rated at 10 disabling, and atrial fibrillation rated at 10 percent.  The Veteran's service connected disabilities combined for an 80 percent rating as of November 14, 2013, prior to the date the Veteran's TDIU claim was received.  As such, the Veteran currently meets, and has met throughout the course of his appeal, the schedular rating criteria for a TDIU.

On the Veteran's claim (VA Form 21-8940), received in May 2014, he indicated that he had worked forty hours per week as a nurse from 1995 to 2002.  He also indicated that he had worked eight hours per week as a tax preparer from February 2009 to April 2014.  He indicated that he had four years of college education.  Later in May 2015, he reported that he had given up his part-time activities.

At the March 2016 hearing, the Veteran testified that he was unable to work due to his service-connected disabilities and that the last time he worked part-time was in March 2015.  He testified that he has severe migraines three to four times per week and nightmares that disturb his sleep.
 
The Board acknowledges that an October 2014 VA examination for the Veteran's PTSD has suggested that the Veteran is employable on account of the examination not showing that he was completed incapacitated by his PTSD.  However, a January 2014 VA examination for his migraine headaches indicated that his migraine headaches were frequent and severe enough to interfere with his ability to work.  Furthermore, a January 2014 VA examination for his seizure disorder indicated that his medications resulted in him requiring more time to complete tasks and increased fatigue.  More recently in April 2015, the Veteran's PTSD counselor opined that the Veteran should not be working at all due to his PTSD.  Finally, in April 2016, the Veteran's psychiatrist opined that the Veteran was not employable due to his mental conditions and deficits.  Both the counselor and psychiatrist explained the reasoning behind their opinions.

As such, the Board concludes that the evidence for and against TDIU is at least in relative equipoise, and given this conclusion, the Board will resolve any reasonable doubt in the Veteran's behalf, and hold that TDIU is warranted.  As such, the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


